JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. *5R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motion to appoint counsel, it is
ORDERED that the motion to appoint counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s decision be affirmed. Appellant failed to demonstrate he exhausted his administrative remedies as required under the Prison Reform Litigation Act, see 42 U.S.C. § 1997e(a), and his arguments provide no reason why the district court’s decision should not be affirmed on this basis. The court notes that many of the issues appellant seeks to raise are either irrelevant to this case or insufficiently developed for this court’s consideration. See Cement Kiln Recycling Coal. v. EPA, 255 F.3d 855, 869 (D.C.Cir.2001) (“A litigant does not properly raise an issue by addressing it in a cursory fashion with only bare-bones arguments.” (internal quotation marks omitted)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.